Case 9:19-cv-80825-DMM Document 19 Entered on FLSD Docket 08/16/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                  CASE NO: 9:19-cv-80825-DMM

  JENNIFER QUASHA, on behalf of her
  son, H.Q., a minor

         Plaintiffs

  vs.
  CITY OF PALM BEACH GARDENS, FLORIDA

        Defendants
  __________________________________________/

                  NOTICE OF ADDITIONAL AUTHORITY IN SUPPORT OF
                 PLAINTIFF’S MOTION FOR PREMILINARY INJUNCTION

         COMES NOW, Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q, by and though

  undersigned counsel, and files this notice of additional authority in support of the Expedited

  Motion for Preliminary Injunction [DE-12], and states as follows:

         The DC Court of Appeals in Brown v. District of Columbia, No. 17-7152, 2019 U.S. App.

  LEXIS 20058, *13-*14 (D.C. Cir. July 5, 2019), clarified that under the regulations of Title II of

  the Americans with Disabilities Act, the public entity had the burden of proving the

  unreasonableness of an accommodation to avoid segregation or any type of discrimination by

  demonstrating whether the reasonable modification would be a fundamental alteration to the nature

  of the service, program or activity. (referring to 28 C.F.R. § 35.130(7)).

         Respectfully submitted this 16th day of August, 2019.


                                        By: s/ Matthew W. Dietz _____
                                        Matthew W. Dietz, Esq.
                                        Florida Bar No. 84905
Case 9:19-cv-80825-DMM Document 19 Entered on FLSD Docket 08/16/2019 Page 2 of 2
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                      Case No.: 19-cv-80825-DMM
                                                                                       Page 2 of 2


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 16, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

  all parties and counsel of record in the herewith service list, or in some other authorized manner

  for those counsel or parties who are not authorized to receive notices electronically.

                                        DISABILITY INDEPENDENCE GROUP, INC.
                                        2990 Southwest 35th Avenue
                                        Miami, Florida 33133
                                        Tel: (305) 669-2822
                                        Fax: (305) 442-4181
                                        Email: Mdietz@justDIGit.org
                                               aa@justdigit.org

                                        By: s/ Matthew W. Dietz
                                        MATTHEW W. DIETZ, ESQ.
                                        Florida Bar No.: 0084905




        Disability Independence Group, 2990 Southwest 35th Avenue, Miami, Florida 33133
